DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aderhold (US 2016/0104771).
Regarding claim 1, Aderhold discloses, in at least figure 2S and related text, a semiconductor device, comprising: 
a first transistor pair (206/208, [22]) formed over a substrate (200, [17]), the first transistor pair (206/208, [22]) including a first n-type transistor (208, [22]) and a first p-type transistor (206, [22]) that are arranged along a horizontal direction parallel to the substrate (200, [17]) and are positioned side by side (figure), wherein: 
the first n-type transistor (208, [22]) includes a first n-type source/drain (S/D) region (216b, [29]), a first n- type channel region (202 wrapped by 228, [50]), and a second n-type S/D region (216a, [29]) that are formed based on a first continuous channel structure (202, [17], [21], [60]) extending along the horizontal direction (figure), and are coupled to each other, the first n- type channel region (202 wrapped by 228, [50]) being positioned between the first n-type S/D region (216b, [29]) and the second n-type S/D region (216a, [29]) (figure), 
the first p-type transistor (206, [22]) includes a first p-type S/D region (220b, [40]), a first p- type channel region (202 wrapped by 226, [50]), and a second p-type S/D region (220a, [40]) that are formed based on the first continuous channel structure (202, [17], [21], [60]) extending along the horizontal direction and coupled to each other, the first p- type channel region (202 wrapped by 226, [50]) being positioned between the first p-type S/D region (220b, [40]) and the second p-type S/D region (220a, [40]), and 
the second n-type S/D region (216a, [29]) of the first n-type transistor (208, [22]) is in contact with the first p-type S/D region (220b, [40]) of the first p-type transistor (206, [22]).
Regarding claim 2, Aderhold discloses the semiconductor device of claim 1 as described above.
Aderhold further discloses, in at least figure 2S and related text, the first n-type S/D region (216b, [29]) is positioned in a first portion of the first continuous channel structure (202, [17], [21], [60]), 
the first n-type channel region (202 wrapped by 228, [50]) is positioned in a second portion of the first continuous channel structure (202, [17], [21], [60]) that is adjacent to the first portion of the first continuous channel structure (202, [17], [21], [60]), 
the second n-type S/D region (216a, [29]) is positioned in a third portion of the first continuous channel structure (202, [17], [21], [60]) that is adjacent to the second portion of the first continuous channel structure (202, [17], [21], [60]), 
the first p-type S/D region (220b, [40]) is positioned in a fourth portion of the first continuous channel structure that is adjacent to the third portion of the first continuous channel structure (202, [17], [21], [60]), 
the first p-type channel region (202 wrapped by 226, [50]) is positioned in a fifth portion of the first continuous channel structure (202, [17], [21], [60]) that is adjacent to the fourth portion of the first continuous channel structure (202, [17], [21], [60]), and 
the second p-type S/D region (220a, [40]) is positioned in a sixth portion of the first continuous channel structure (202, [17], [21], [60]) that is adjacent to the fifth portion of the first continuous channel structure (202, [17], [21], [60]).
Regarding claim 3, Aderhold discloses the semiconductor device of claim 2 as described above.
Aderhold further discloses, in at least figure 2S and related text, the first n-type S/D region (216b, [29]) includes n-type dopants ([29], [30]) disposed at a surface region of the first portion of the first continuous channel structure (202, [17], [21], [60]), 
the second n-type S/D region (216a, [29]) includes n-type dopants ([29], [30]) disposed at a surface region of the third portion of the first continuous channel structure (202, [17], [21], [60]), 
the first p-type S/D region (220b, [40]) includes p-type dopants ([41]) disposed at a surface region of the fourth portion of the first continuous channel structure (202, [17], [21], [60]), and 
the second p-type S/D region (220a, [40]) includes p-type dopants ([41]) disposed at a surface region of the sixth portion of the first continuous channel structure (202, [17], [21], [60]).
Regarding claim 4, Aderhold discloses the semiconductor device of claim 2 as described above.
Aderhold further discloses, in at least figure 2S and related text, the first n-type S/D region (216b, [29]) includes n-type dopants ([29], [30]) extending through the first portion of the first continuous channel structure (202, [17], [21], [60]), 
the second n-type S/D region (216a, [29]) includes n-type dopants ([29], [30]) extending through the third portion of the first continuous channel structure (202, [17], [21], [60]), 
the first p-type S/D region (220b, [40]) includes p-type dopants ([41]) extending through the fourth portion of the first continuous channel structure (202, [17], [21], [60]), and 
the second p-type S/D region (220a, [40]) includes p-type dopants ([41]) extending through the sixth portion of the first continuous channel structure (202, [17], [21], [60]).
Regarding claim 6, Aderhold discloses the semiconductor device of claim 1 as described above.
Aderhold further discloses, in at least figure 2S and related text, the first continuous channel structure (202, [17], [21], [60]) comprises one of a nanowire and a nanosheet that is arranged along the horizontal direction and extend through the first n-type transistor (208, [22], [49]) and the first p-type transistor (206, [22], [49]).
Regarding claim 7, Aderhold discloses the semiconductor device of claim 1 as described above.
Aderhold further discloses, in at least figure 2S and related text, a first n-type gate layer (228, [50]) that surrounds the first n-type channel region (202 wrapped by 228, [50]).
Regarding claim 8, Aderhold discloses the semiconductor device of claim 1 as described above.
Aderhold further discloses, in at least figure 2S and related text, a first p-type gate layer (226, [50]) that surrounds the first p-type channel region (202 wrapped by 226, [50]).
Claim(s) 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2019/0165171).
Regarding claim 11, Huang discloses, in at least figures 1-16D and related text, a method of forming a semiconductor device, comprising: 
forming a semiconductor structure (structure of fets in 202a/202b, [21]) over a substrate (20, [12]), the semiconductor structure (structure of fets in 202a/202b, [21]) including a first n-type transistor (lower fet in 202a, [21]) and a first p-type transistor (upper fet in 202b, [21]) that are arranged along a horizontal direction parallel to the substrate (20, [12]) and are positioned side by side, the first n-type transistor (lower fet in 202a, [21]) including a first n-type future source/drain (S/D) region (24 for 304 over 55, [14], [32], [51]), a first n-type channel region (24 wrapped by 55, [14], [51]), and a second n-type future S/D region (24 for 304 under 55, [14], [32], [51]) that are formed based on a first continuous channel structure (24/602, [14], [24]) extending in the horizontal direction sequentially so that the first n-type channel region (24 wrapped by 55, [14], [51]) is positioned between the first n-type future S/D region (24 for 304 over 55, [14], [32], [51]) and the second n-type future S/D region (24 for 304 under 55, [14], [32], [51]), the first p-type transistor (upper fet in 202b, [21]) including a first p- type future S/D region (602 for 312 over 55, [24], [40], [51]), a first p-type channel region (602 wrapped by 55, [24], [51]), and a second p-type future S/D region (602 for 312 under 55, [24], [40], [51]) that are formed based on the first continuous channel structure (24/602, [14], [24]) extending in the horizontal direction sequentially so that the first p-type channel region (602 wrapped by 55, [24], [51]) is positioned between the first p-type future S/D region (602 for 312 over 55, [24], [40], [51]) and the second p-type future S/D region (602 for 312 under 55, [24], [40], [51]), the second n-type future S/D region (24 for 304 under 55, [14], [32], [51]) being in contact with the first p-type future S/D region (602 for 312 over 55, [24], [40], [51]); 
growing a N+ material (304, [34]) around the first n-type future S/D region (24 for 304 over 55, [14], [32], [51]) and the second n-type future S/D region (24 for 304 under 55, [14], [32], [51]) to form a first n-type S/D region (304 over 55, [32], [51]) and a second n-type S/D region (304 under 55, [32], [51]) respectively; and 
growing a P+ material (312, [42]) around the first p-type future S/D region (602 for 312 over 55, [24], [40], [51]) and the second p-type future S/D region (602 for 312 under 55, [24], [40], [51]) to form a first p-type S/D region (312 over 55, [40], [51]) and a second p-type S/D region (312 under 55, [40], [51]) respectively, wherein the second n-type S/D region (304 under 55, [32], [51]) being in contact with the first p-type S/D region (312 over 55, [40], [51]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aderhold (US 2016/0104771) in view of Gardner (US 2021/0104522).
Regarding claim 5, Aderhold discloses the semiconductor device of claim 1 as described above.
Aderhold does not explicitly disclose a metal silicide layer that surrounds the first n-type S/D region, the second n- type S/D region and, the first p-type S/D region, and the second p-type S/D region.
Gardner teaches, in at least figures 6, 8, and related text, the device comprising a metal silicide layer ([64]) that surrounds the first n-type S/D region, the second n- type S/D region and, the first p-type S/D region, and the second p-type S/D region ([59], figures), for the purpose of providing complementary FET (field effect transistor) devices that have different materials in the NMOS and PMOS channels to provide highest mobility on the nanowires and/or nano sheets ([5]).
Aderhold and Gardner are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Aderhold with the specified features of Gardner because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Aderhold to have the metal silicide layer that surrounds the first n-type S/D region, the second n- type S/D region and, the first p-type S/D region, and the second p-type S/D region, as taught by Gardner, for the purpose of providing complementary FET (field effect transistor) devices that have different materials in the NMOS and PMOS channels to provide highest mobility on the nanowires and/or nano sheets ([5], Gardner).
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 8, and 9 that recite “a second transistor pair that is stacked over the first transistor pair, the second transistor pair including a second n-type transistor and a second p-type transistor that are arranged along the horizontal direction and are positioned side by side, wherein: the second n-type transistor include a third n-type S/D region, a second n-type channel region, and a fourth n-type S/D region that are formed based on a second continuous channel structure extending along the horizontal direction, and are coupled to each other, the second n-type channel region being positioned between the third n- type S/D region and the fourth n-type S/D region, the second p-type transistor include a third p-type S/D region, a second p-type channel region, and a fourth p-type S/D region that are formed based on the second continuous channel structure extending along the horizontal direction, and are coupled to each other, the second p-type channel region being positioned between the third p- type S/D region and the fourth p-type S/D region, and the fourth n-type S/D region of the second n-type transistor is in contact with the third p-type S/D region of the second p-type transistor” in combination with other elements of the base claims 1, 8, and 9.
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 11 and 12 that recite “forming a first dielectric layer to cover the second n-type future S/D region of the first n-type transistor and the first p-type future S/D region of the first p-type transistor; forming a second dielectric layer to cover the first dielectric layer; a first section of the second dielectric layer and a first section of the first dielectric layer that are disposed over the first p-type future S/D region; removing a second section of the first dielectric layer and a second section of the second dielectric layer that are positioned over the second n-type future S/D region to uncover the second n-type future S/D region” in combination with other elements of the base claims 11 and 12.
Claims 16-20 are allowed because the prior art of record, US 10,483,287, neither anticipates nor render obvious the limitations of the base claims 16 that recite “a first p-type source/drain (S/D) region, a first p-type channel region, and a second p-type S/D region that are formed based on the first continuous channel structure extending in the horizontal direction” in combination with other elements of the base claims 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811